In a proceeding to stay arbitration of a claim filed by the respondent-appellant under the uninsured motor vehicle indorsement of a policy issued to him, the appeal is from an order of the Supreme Court, Queens County, dated November 20, 1974, which granted the application. Order affirmed, without costs or disbursements. The timely filing of a notice of claim is a condition precedent to an insurer’s liability (Matter of Lloyd [MVAIC], 23 NY2d 478). Respondent-appellant has not put forth any good cause for his delay in filing the notice (see Matter of Pasternack v MVAIC, 48 AD2d 837). The filing of the notice of claim cannot be delayed pending a judicial determination involving a prior claim. The notice of claim against petitioner should have been filed, and prosecution of the action held in abeyance, pending the determination of the prior claim (see Matter of Sheard v MVAIC, 37 AD2d 580). Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.